Case: 13-14318   Date Filed: 05/30/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 13-14318
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:12-cr-00211-MMH-TEM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


DOMINGO CASTRO,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (May 30, 2014)

Before PRYOR, MARTIN and JORDAN, Circuit Judges

PER CURIAM:
              Case: 13-14318    Date Filed: 05/30/2014   Page: 2 of 2


      Sylvia A. Irvin, counsel for Domingo Castro in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Castro’s conviction and sentence are

AFFIRMED.




                                         2